TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00801-CR




Courtney Benjamine Brissette, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NO. CR-04-071, HONORABLE FRED A. MOORE, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant is represented by retained counsel, Mr. J. W. Howeth.  When counsel failed
to file a brief on appellant’s behalf, this Court ordered a hearing pursuant to rule 38.8.  Tex. R. App.
P. 38.8.  The trial court set the hearing for three separate dates, but counsel failed to appear each
time.
Mr. J. W. Howeth is ordered to file a brief in appellant’s behalf no later than June 16,
2006.  If counsel fails to file a brief, he will be ordered to show cause why he should not be held in
contempt.
It is ordered May 25, 2006.
 
Before Chief Justice Law, Justices Patterson and Pemberton
Do Not Publish